DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 12/22/2021 has been entered. Claims 1, 2, 4 and 7 are currently amended.  Claim 6 has been cancelled.  Claims 1-5 and 7-9 are pending and are under examination in this office action.

Response to Arguments
Applicant's argument, see page 4-6, filed on 12/22/2021, with respect to 103 rejection has been fully considered and is persuasive.  Specifically, the prior art does not teach or suggest the amended claim limitation with the entire pipe being actively cooled by being blown or sprayed at the claimed cooling speed.

Allowable Subject Matter
Claims 1-5 and 7-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is directed to a method for internal high-pressure forming and hardening of galvanized steel pipes comprising heating the pipe to above temperature of Ac3, inserting the pipe into an internal high-pressure forming tool, with the forming tool 
The closest prior art is Sundgren et al (US 6261392 B1), in view of Lundstrom (US 6299709 B1), Guza (US 7266982 B1), Terziakin (US 7285761 B1), Tabata et al (US 20160102380 A1), alternatively Wetzel (“Batch Hot Dip Galvanized Coatings”, ASM Handbook vol.5, 1994), and further in view of Amborn et al (US 6067831A).  The prior art teaches a method for manufacturing quenched metal hollow casings of steel by blow-molding, with the claimed heating, pressurized medium and the pre-heated molding tool.  However, the prior art does not teach the entire pipe being actively cooled with cooling medium at a cooling speed of more than 20 K/s.  When all of the evidence is considered as a whole, evidence of non-obviousness outweighs evidence of obviousness.

Conclusion
Claims 1-5 and 7-9 are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIANGTIAN XU/Examiner, Art Unit 1762                                                                                                                                                                                                        

/ROBERT S JONES JR/Primary Examiner, Art Unit 1762